PER CURIAM
This case involves demurrers challenging certain penal law provisions for vagueness.1 After this court allowed review of these consolidated cases, State v. Moeller, 105 Or App 434, 806 P2d 130, rev allowed 311 Or 349, 811 P2d 144 (1991), the 1991 Legislative Assembly superseded the penal provisions that gave rise to the challenge. Or Laws 1991, ch 690, § 1 (HB 2390 B-Eng § 1) (effective July 25, 1991). Accordingly, the court has determined that the order granting review of the Court of Appeals’ decision should be dismissed.
Review dismissed.

 The words challenged were “as part of a * * * scheme or network.” OAR 253-04-002, App 4 (approved by Or Laws 1989, ch 790, § 87).